Filing Date: 5/27/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 5/29/2018 (CN 201810531795.7)
Applicant: Zhang et al. 
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 9, the claim makes multiple references to “a design rule”.  It is unclear what distinct value this “design rule” is intended to represent.  The term “a design rule” is defined by the claim as a “plurality of layout parameters … used to manufacture the laminate structure”.  This only further underscores the fact that it could be indeterminate based on the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-13, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess et al. (US 2006/0154469).
With regard to claim 1, Hess teaches, in Fig 4, a conducting layer-dielectric layer-conducting layer (CDC) laminate structure for detecting defects of an inter-metal dielectric layer, the laminate structure comprising: a dielectric layer (82) formed on a substrate (62); a first conducting layer (80) formed at a first side of the dielectric layer, wherein the first conducting layer includes a first metal region (incidence of 80 to the right of 103 in the figure) and at least one first opening in the first metal region (96); and a second conducting layer (84) formed at a second side of the dielectric layer opposite to the first conducting layer such that the second conducting layer is separated from the first conducting layer by the dielectric layer, wherein the 
In reference to the claim language referring to "wherein the first metal region is configured to receive a first test voltage, the second metal region is configured to receive a second test voltage, and a current between the first metal region and the second metal region is detected to determine whether a defect exists in the dielectric layer" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.    In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Hess shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended used based in the application of voltages and detection of currents, does not affect the structure of Hess’s device.
With regard to claim 10, Hess teaches, in Fig 4, that a projection of at least one edge of the second opening on the first conducting layer is within the first metal region (see figure).
With regard to claim 11, Hess teaches, in Fig 4, that the first conducting layer is formed under the second conducting layer with respect to the dielectric layer (see figure).
With regard to claim 12
With regard to claim 13, Hess teaches, in Fig 4, a semiconductor wafer, comprising: a substrate (62) having a plurality of semiconductor devices formed therein ([0037]); an interconnect structure (M1-Mn+1) for interconnecting the plurality of semiconductor devices; an isolation layer (relevant regions of 74, 78, 82, etc.) for electrically isolating different portions of the interconnect structure; the laminate structure according to claim 1, wherein the interconnect structure includes a first sub-structure (incidence of 80 to the left of 103 in the figure) in the same layer as the first conducting layer and a second sub-structure (incidence of 84 to the left of 104 in the figure) in the same layer as the second conducting layer, and the isolation layer includes a sub-layer between the first sub-structure and the second sub-structure of the interconnect structure (see figure).
With regard to claim 29, Hess teaches, in Fig 4, that there are no vias in a portion of the isolation layer corresponding to an overlap area between the projection of the second metal region on the first conducting layer and the first metal region (see figures)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2006/0154469) in view of Lee et al. (US 2019/0006237).
With regard to claim 14, Hess teaches most of the limitations of this claim as set forth above with regard to claim 13.
Hess does not explicitly teach that the semiconductor wafer includes a plurality of chip regions and a scribe line region between the plurality of chip regions, wherein the semiconductor devices, the interconnect structure and the isolation layer are located in the chip region, and the laminate structure is located in the scribe line region.
Lee teaches, in Figs 1A and 1B, that the semiconductor wafer includes a plurality of chip regions (104a, 104b) and a scribe line region (106) between the plurality of chip regions, wherein the semiconductor devices (108), the interconnect structure (124w, 124v) and the isolation layer (120) are located in the chip region, and the laminate structure (110) is located in the scribe line region to, “increases the functionality and reliability of the packaged first IC die,” ([0014]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the wafer of Hess with the location of the test structure in the scribe line so that the test structure is removed during dicing and thus the functionality and reliability of the packaged IC die is increased.
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the plurality of second openings are rectangular, the plurality of second openings comprise at least two sub-patterns each including four second openings arranged in a 4-fold rotational symmetry; and wherein projections of two linearly aligned second openings of the four second openings of each sub-pattern on the first conducting layer are within one of the plurality of metal strips, and projections of the other two linearly aligned second openings of the four second openings of each sub-pattern on the first conducting layer each has a first end within the metal strip and a second end outside of the metal strip, when taken in concert with all the limitations of claim 1, from which claim 8 depends.
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
All applicants’ arguments are fully addressed in the Office Action above.  The Applicant’s arguments center on the intended use of the claimed device, as do the newly added limitations to claim 1.  As, set forth above, these are functional limitations that do not preclude the prior art reference from meeting the claim.  Since the claim is directed to the structure itself, and the not the method of use, it is thus found that the Hess reference meets the claim.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829